DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-12, 14-15, 17-22, 24 in the reply filed on 9/17/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of each inventions is sufficiently related that at thorough search for the subject matter of each of the inventions would encompass a search for the subject matter of the remaining inventions.  This is not found persuasive because a search burden exist as a a different field of search would be required “A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.” Specific examples are alternative search queries and classes such as C12C11/006. MPEP 808.02 (C)
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: In paragraph 66 element 61 refers to both the first and second beverage discharge channel.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banning (US 9624086 B2).
Claim 17, Banning discloses a dispenser channel (86) that extends in a vertical direction in an elongated manner; 
a shaft (60) that ascends and descends in the vertical direction; 
a packing (62) disposed at a bottom portion of the shaft to open and close the second dispenser channel; and 
at least one guide rib (inside 76 adjacent to 60) positioned inside the dispenser channel that guides the bottom portion of the shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 18-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Banning (US 9624086 B2) in view of Tulley (US 5431302 A).
Claim 1, Banning discloses a channel body (76), wherein the channel body has a first dispenser channel (18) defined therein that communicates with a beverage discharge channel; 
a discharge body (87) coupled to the channel body and having a second dispenser (86) channel defined therein in communication with the first dispenser channel, wherein the discharge body extends in a vertical direction in an elongated manner; 
an ascending and descending body (28) connected in an ascending and descending manner; 
a shaft (60) connected to the ascending and descending body to ascend and descend together with the ascending and descending body, wherein the shaft has, at a bottom thereof, 
a packing (62) that opens and closes the second dispenser channel; and 

But is silent on a dispenser case; a channel body at least partially disposed in the dispenser case.
Tulley teaches a dispenser case (Figure 3, element 42); a channel body (19) at least partially disposed in the dispenser case (42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Banning with dispenser case as taught by Tulley in order to provide protection for the components of the channel and valve.

Claim 2, Banning discloses wherein the at least one guide rib (inside 76 adjacent to 60) is formed at a position closer to a bottom of the discharge body than to a top of the discharge body (Figures 1-2).

Claim 3, Banning discloses wherein the at least one guide rib (inside 76 adjacent to 60) protrudes from the inner face of the discharge body into the second dispenser channel (Figures 1-2).

Claims 5 and 18, Banning discloses wherein the bottom of the shaft (60) ascends and descends between a first point (Figure 1) at which the packing closes the second dispenser channel and a second point (Figure 2) at which the packing opens the second dispenser channel, and wherein the bottom of the shaft horizontally overlaps with the at 

Claims 6 and 19, Banning discloses wherein the second dispenser channel includes: a lower channel (bottom of 87) defined in a bottom portion of the discharge body (87) and opened/closed by the packing (62); and an upper channel (top of 87) disposed above the lower channel, wherein the shaft (60) is at least partially disposed in the upper channel, and wherein a diameter of the upper channel is greater than a diameter of the lower channel (Upper channel tapers down to lower channel).

Claim 7, Banning discloses wherein the channel body includes: a shaft (60) receiving portion (inside of tapered portion of 87) that extends in a vertical direction in an elongated manner and configured to receiving a portion of the shaft therein; and a channel defining portion (76) connected to the beverage discharge channel, and wherein the first dispenser channel (18) is defined in the channel defining portion.

Claim 24, Banning discloses a channel body (76), wherein the channel body has a first dispenser channel (18) defined therein that communicates with a beverage discharge channel of a beverage maker; 
a discharge body (87) coupled to the channel body and having a second dispenser channel (86) defined therein in communication with the first dispenser channel, wherein the discharge body extends in a vertical direction in an elongated manner; 

a shaft (60) connected to the lever to ascend and descend together with the lever, wherein the shaft has, at a bottom thereof, 
a packing (62) that opens and closes the second dispenser channel; and at least one guide rib formed on an inner face of the discharge body to guide the bottom of the shaft.
But is silent on a dispenser case; a channel body at least partially disposed in the dispenser case.
Tulley teaches a dispenser case (Figure 3, element 42); a channel body (19) at least partially disposed in the dispenser case (42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Banning with dispenser case as taught by Tulley in order to provide protection for the components of the channel and valve.

Allowable Subject Matter
Claims 14-15 are allowed.

Claims 4, 8-12, 14-15, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754